Citation Nr: 0839150	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  95-37 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation benefits for a cervical spine 
disorder pursuant to the criteria of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	David H. Pawlik, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO determined that the veteran's 
claim for compensation benefits for osteomyelitis due to a 
root canal pursuant to the criteria of 38 U.S.C.A. § 1151 was 
not well grounded.

In March 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In July 1997, the Board remanded the case to the RO for 
additional development.

In November 2000, the Veterans Claims Assistance Act of 2000 
was enacted, which, inter alia, eliminated the concept of a 
well-grounded claim.  Despite this significant change in the 
law that affected the veteran's claim on appeal, the RO did 
not readjudicate the veteran's claim on the merits before 
certifying the appeal to the Board.  

On May 6, 2002 the Board entered a decision denying (on the 
merits) the claim of entitlement to compensation benefits for 
a cervical spine disability pursuant to the criteria of 38 
U.S.C.A. § 1151.

In December 2003 the Secretary and the appellant filed a 
joint motion for remand respectfully moving the United States 
Court of Appeals for Veterans Claims (CAVC) to vacate and 
remand for readjudication the May 6, 2002 decision of the 
Board.

In December 2003 the CAVC entered an Order vacating the 
Board's May 6, 2002 decision and remanding it to the Board 
for readjudication consistent with the joint motion for 
remand.

In turn, the Board remanded the case back to the RO in May 
2004 for additional development pursuant to the parameters 
set forth in the Joint Motion.  After completion of the 
requested development, the RO issued a supplemental statement 
of the case (SSOC) that confirmed the prior denial of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
and returned the case to the Board for appellate disposition.  


FINDING OF FACT

The medical evidence of record indicates that post-service 
disability of left mandibular dental abscesses, incurred in 
January 1985, may have led to the osteomyelitis of the 
cervical spine, incurred in 1991; however neither disability 
is shown to be the result of VA dental treatment, including a 
root canal, in 1980.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for cervical spine osteomyelitis are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 3.102, 3.358 (1995) & (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  
The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The above notice requirements stem from the enactment of the 
Veterans Claims Assistance Act of 2000, which was enacted in 
November 2000, long after the initial rating decision issued 
in May 1995.  Thus, it would have been impossible to comply 
with the current law and regulations at the time of the 
initial rating decision.  Nevertheless, the RO provided the 
appellant post-adjudication notices by letters dated in April 
2001 and July 2004.  These notices were followed by a 
supplemental statement of the case (SSOC) issued in October 
2007.  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for compensation pursuant to 38 U.S.C.A. § 1151 is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Significantly, 
this case was remanded in July 1997 to schedule a VA 
examination for the veteran and to specifically obtain a 
medical opinion regarding the likely etiology of the 
abscesses and cervical spine osteomyelitis.  The case was 
remanded a second time after the May 2002 Board decision was 
vacated, and additional medical opinions were obtained.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  38 U.S.C.A. § 1151

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  The veteran filed his claim in 
November 1991, and since that time, the provisions of 38 
U.S.C.A. § 1151 have been amended.  However, the amendments 
were made applicable only to claims filed on or after October 
1, 1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  

Claims filed prior to October 1, 1997, are to be adjudicated 
under the law as it existed previously.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).  

The criteria applicable under 38 U.S.C.A. § 1151 for claims 
received prior to October 1, 1997, allow compensation where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran.  In appropriate cases, disability 
or death compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service 
connected.  38 U.S.C.A. § 1151 (West 1991) (effective prior 
to October 1, 1997).

The regulations (effective prior to October 1997) provide 
that where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  In determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(a), (b)(1)(2).

The regulations specify that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The veteran has contended that his cervical spine disorder is 
the result of treatment following his discharge from active 
service.  Accordingly, a review of his service medical 
records from May 1976 to May 1980 is not warranted.  VA 
medical records indicate that the veteran was treated for a 
history of left mandibular dental abscesses in January 1985.  
The veteran noted progressive pain and swelling in the left 
floor of the mouth and the submandibular area, extending over 
to the midline of the neck.  He underwent treatment of 
multiple submental abscesses, with extraction of teeth 
numbers 17 and 18, and drainage of multiple submental 
abscesses.  Medical records from January to February 1985 
indicate that there were no complications associated with 
this treatment.  No neck disorder was indicated at that time.  
The veteran was discharged on February 1, 1985, and followed 
on an outpatient basis.

In November 1991, more than six years after the treatment in 
question, the veteran filed a claim seeking compensation 
benefits for a disability associated with the treatment in 
1985.  Treatment reports obtained by the RO at that time 
indicated treatment for a cervical spine disorder many years 
after the treatment in question.  A magnetic resonance 
imaging (MRI) performed in October 1991 revealed a status 
post C4, C5 osteomyelitis, with anterior wedging of both 
vertebral bodies.

Cervical stenosis, extending from C3-4 to C6-7, was also 
indicated.  Outpatient treatment records, while noting the 
treatment in 1985, failed to indicate an association between 
this condition and the veteran's treatment in 1985.

In 1995, the RO undertook extensive efforts to obtain the 
veteran's treatment records.  These records include the 
veteran's original treatment reports from the Seattle and 
Spokane, Washington, VAMCs.  In August 1991, the medical 
records indicate that the veteran was transferred from the 
Spokane, Washington VAMC following a three-month history of 
neck pain and the recent onset of left leg symptoms.  At this 
time, it was noted that the neck pain had an "insidious onset 
over the last month" and had gradually worsened over the past 
10 days prior to this admission.  Significantly, treatment 
reports failed to note an association between this disability 
and his treatment in 1985 or 1981.

At a VA examination in August 1992, the veteran indicated 
that in 1981 he had a root canal performed on the left upper 
molar tooth, and noted that he had no additional problems 
until 1985, when he developed a toothache and facial 
cellulitis.  In June 1991, he reportedly developed "sudden" 
pain in the lower posterior neck and upper back.  He was 
diagnosed with pain of the lower cervical and upper thoracic 
areas of the back radiating down the left upper extremity.  
The etiology of this disability was reportedly unknown.

In March 1995, the veteran contended that he had near "fatal" 
surgery at the Spokane VAMC. He appears to indicate that his 
neck disability is the result of an injury from treatment at 
the Spokane, Washington, VAMC.  In April 1995, his mother 
wrote to VA and requested that he receive a pension for at 
least part of his pain and suffering because she could not 
help him.

In April 1995, the RO requested a medical opinion from a 
rating board doctor.  The veteran's records were reviewed, 
and the rating board doctor noted that the veteran had very 
poor dental hygiene.  The physician concluded that a 
consequence of the Ludwig's angina was the cervical spinal 
infection and the subsequent difficulties.  However, the 
examiner also concluded that the veteran's own actions were 
the cause of the dental decay and abscesses, which, in turn, 
led to the Ludwig's angina.

In his August 1995 notice of disagreement, the veteran stated 
that root canal treatment began in late 1980 or early 1981.  
In his November 1995 substantive appeal, he noted root canal 
work done in 1981 at the Spokane VA hospital, more than 15 
years earlier.  He indicated his belief that a record of this 
treatment does exist.  Importantly, he did not contend, nor 
has he ever indicated, that this (or any other treatment 
report) would reveal negligence or a disability caused by 
this VA treatment.

At a hearing held before a hearing officer at the RO in March 
1996, the veteran again cited treatment at a VAMC in 1980 or 
early 1981, and apparently contended that his cervical spine 
disorder was the result of treatment in both 1985 and 1981.  
A definition of "Ludwig's angina" from Merck's Manual, 16th 
edition, was associated with the claims folder at that time.

It was indicated that that condition spread rapidly, 
bilateral, indurated cellulitis occurred in both the 
sublingual and submaxillary spaces without abscess formation 
or lymphatic involvement.  It was noted that Ludwig's angina 
usually developed from dental or periodontal infection and 
that it may be incurred in association with problems caused 
by poor dental hygiene.

In 1996, the RO undertook an extensive effort to obtain the 
dental records cited by the veteran from 1980 or 1981.  The 
RO contacted the VAMC in Spokane, Washington, on 3 to 4 
occasions in an unsuccessful effort to obtain these records.  
X-ray studies from 1985 were obtained; however, the treatment 
records cited by the veteran from 1980 or 1981 were not 
located.  At this time, there is no indication that these 
medical records exist or can be obtained.  Notwithstanding, 
in July 1997, the Board remanded this case to the RO for 
additional development.

The RO made an additional attempt to obtain records pertinent 
to the veteran's claim.  In March 1998, the VAMC in Spokane 
provided additional medical records in support of the 
veteran's case.  These records did not indicate a disability 
associated with treatment in either 1981 or 1985.  The VAMC 
again reported that this was the oldest material they had 
regarding this veteran.

At a VA examination in March 1998, the examiner noted (as 
reported by the veteran) that in 1981 he had a root canal 
performed on his left upper molar tooth.  The examiner 
reviewed the pertinent medical records, and after an 
extensive examination, and based on the veteran's reported 
history, the medical examiner opined that there was no cause-
related claim as it applied to treatment at the VAMC.  The 
examiner determined that the claimant's condition was the 
result of a natural progression of cervical spinal stenosis 
as diagnosed at the VAMC in Seattle in 1993, not as a result 
of the history of probable cervical osteomyelitis.  The 
examiner concluded that this condition was merely 
coincidental with the treatment performed by the VAMC.

In September 1998, the RO attempted to obtain additional 
records from "E.L.T.", M.D.  No response was received.  

In March 1999, the veteran's representative suggested a 
second request for the treatment records of Dr. E.L.T; 
however, medical records already available indicated that 
this is the physician who performed the surgery on the 
veteran in 1985.  The medical records regarding this 
treatment are of record.  The records already available fail 
to indicate an association between the veteran's treatment 
and his current disability.

An additional attempt was made to obtain records from the 
VAMC in Seattle, Washington, from January 1980.  In their 
response in April 2000, the VAMC reported that there were no 
further records anywhere from the 1980's regarding the 
veteran.  It was specifically noted that the RO had all 
pertinent records.

After the CAVC vacated the Board's May 2002 decision and 
remanded the matter back to the Board, the Board, in turn, 
remanded the case back to the RO for additional development, 
to include a VA examination with an opinion as to whether any 
VA treatment resulted in additional disability.  

A May 2005 VA examiner specifically noted that a review of 
the claims file failed to show that the veteran had problems 
with his cervical spine or his teeth during military service.  
That is consistent with the veteran's contentions that he did 
not recall any problems with his teeth or neck during 
service.  The veteran reiterated the medical history, 
including his root canal in 1980 and jaw pain, facial 
cellulitis, and abscess near the jaw in 1985.  He had no 
further problems until 1991 when he developed neck pain and 
upper back pain as well as radicular symptoms in his forearm, 
fingers, and radicular symptoms in the upper extremities.  
The examiner's impression was a history of presumed cervical 
spine osteomyelitis; cervical spinal stenosis; degenerative 
arthritis and degenerative joint disease; and past cervical 
spine fusion.  No opinion was given as to the likely 
relationship between VA treatment and the subsequent 
disabilities incurred.  

The case was returned for another VA examination in August 
2005 because a medical opinion was needed to fairly decide 
the merits of the veteran's claim.  The August 2005 examiner 
reviewed the claims file, noted the veteran's history, and 
specifically noted that there were no medical records 
documenting the alleged root canal in 1980.  The examiner 
noted the records of the 1985 incision and drainage of the 
submandibular abscess as well as the workup in 1991, and 
thereafter, of the neurological problems and subsequent 
surgery.  The examiner further noted that at the time of the 
surgery in 1993, there was no documentation of active 
infection.  From the notes and diagnostic tests performed, 
the examiner opined that it was most likely that the veteran 
had a quiescent non-active osteomyelitis of the cervical 
spine.  The examiner indicated that the typical causes of 
osteomyelitis were direct trauma, inoculating the bone with 
bacteria, or systemic bacteremia from an infection elsewhere 
that then spread to the bone.  There was no documentation of 
trauma that may have caused infection in the veteran's spine, 
but there was documentation of infection in his left 
submandibular region that was treated in 1985.  If indeed he 
had osteomyelitis in his cervical spine which seemed most 
likely, but not definite, it was most likely that it spread 
there from the infection in his submandibular region.  As an 
orthopedic surgeon, however, he indicated that it would be 
mere speculation on his part to determine whether the 
infection in his submandibular region in 1985 was at all 
related to his care in 1980, and he suggested that an opinion 
from a dentist would be helpful.  

As a result of the above opinion, the RO requested an opinion 
from a dentist.  In a July 2006 memorandum, the Chief of 
dental services  at the Spokane VAMC first noted that there 
was no evidence of the actual dental treatment that was 
purportedly performed in 1980.  The dentist also indicated 
that even if it was conceded that the 1980 root canal 
actually occurred, so much time had elapsed between the 
purported root canal in 1980 and his 1985 infection, that it 
was unlikely that his root canal directly caused it.  In 
fact, at his March 1996 hearing, the veteran testified that 
he didn't have any problems until one weekend in 1985 and he 
did not have dental treatment between 1980 and 1986.  The 
dentist indicated that he could not resolve the issue without 
resorting to mere speculation; however, he felt that, even if 
the root canal was indeed done on a left lower molar tooth in 
1980, it did not cause his 1985 infection.  There is evidence 
that the veteran did not receive regular dental care between 
1980 and 1985.  As at least 5 years elapsed between his 
purported root canal and his dental abscesses without regular 
dental care or checkup, it was quite possible that any tooth 
could become decayed and abscessed, due to [the veteran's 
own] negligence.  As a dentist, he could not speculate on 
whether his cervical spine infection was directly caused by 
the Ludwig's Angina from the abscessed teeth 17 and 18.  

The August 2005 examiner once again reviewed the claims file 
(including the most recent dental opinion) and offered 
another opinion in January 2007.  The examiner reviewed the 
claims file and reiterated that osteomyelitis was an 
infection of the bone, and that the most common sources for 
the infection in the bone were either direct trauma where the 
bone is inoculated, with infection organisms, or spread from 
an infection elsewhere in the body.  In this case, the 
veteran did not have any history of trauma giving direct 
inoculation of the cervical bone, but did have infection 
elsewhere in the body, specifically in 1985 in the 
submandicular abscess.  The examiner therefore opined that it 
was at least as likely as not that his cervical osteomyelitis 
was secondary to the abscess in the submandibular region 
treated in 1985.  It was also at least as likely as not that 
his cervical disability, described well in the May 2005 
examination report was secondary to the cervical 
osteomyelitis.  The dentist's opinion was that the 
submandibular abscess treated in 1985 was not caused by any 
VA treatment in 1980.  The treatment of the infection in 1985 
by the VA was appropriate and within the standards of care.  
It is therefore not likely that any care that the VA rendered 
caused his submandicular infection or caused it to spread as 
osteomyelitis to the cervical spine.  It is therefore not 
likely that any VA treatment in 1980 or 1981 caused a 
submandicular infection that spread to his bone and caused 
his current cervical disability.  The progression from 
submandicular abscess to quiescent osteomyelitis of the 
cervical spine was most likely the continuance and natural 
progression of a condition that was not caused by the VA 
treatment, specifically, the submandicular abscess.  
Social security records were obtained, and contain either 
duplicative evidence already in the claims file, or they were 
not related to the claim on appeal.  

In this case, an extensive effort has been undertaken to 
obtain records regarding the veteran's alleged root canal 
treatment at a VAMC in 1980 or 1981, without success.  As 
noted above, the veteran at no time has indicated that these 
treatment records would indicate the presence of a cervical 
spine disorder or provide information that would support his 
claim.  The medical records (assuming they ever existed or 
did exist but are now lost) would only indicate treatment for 
a root canal.  Accordingly, in view of the veteran's own 
contentions, these medical records would not support the 
claim.  In any event, even if the Board concedes that the 
veteran did, in fact, undergo a root canal in 1980 or 1981, 
the weight of the medical evidence is against the veteran's 
claim as there is no competent evidence to support the 
veteran's assertions that his VA treatment of a root canal in 
1980 or 1981 caused his submandicular abscess, regardless of 
whether the submandicular abscess led to the cervical 
osteomyelitis.  

There is no medical evidence to establish that any disability 
the veteran currently suffers is the result of VA treatment.  
Regarding the contention that his root canal treatment 
somehow caused a disorder, there is no medical evidence in 
support of his claim.  In fact, various competent medical 
examiners of record have specifically opined that it is not 
likely that any VA dental treatment in 1980 or 1981 caused or 
led to the submandicular abscess in 1985.  The medical 
opinions explain that too much time lapsed between the root 
canal and the abscess to support a relationship between the 
two.  The examiner's agree that if the root canal were to 
have caused, or led to, the abscess, it would have done so 
within a relatively short period of time, certainly without a 
gap of several years in between.  Moreover, these, and other 
examiners have expressed concern as to the lack of proper 
dental hygiene, and have noted that such a lack of dental 
hygiene certainly could have led to the abscess.  With regard 
to the citation to Merck's Manual, this citation does not 
support the veteran's case as it notes that this disability 
(Ludwig's angina) may occur with problems caused by "poor 
dental hygiene" as well as such things as tooth extractions 
or trauma.  As there is no indication that the tooth 
extraction caused this condition and significant medical 
evidence to support the conclusion that this condition was 
caused by poor dental hygiene that resulted in the tooth 
extraction, the claim must fail.

It is evident that the veteran sincerely believes that the VA 
dental treatment in 1980 or 1981 led to his subsequent 
submandicular abscess and, ultimately, the osteomyelitis of 
the cervical spine; however, the only evidence of record that 
the veteran's present disabilities were caused by VA dental 
treatment comes from the veteran's own self-reported history.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
being exposed to loud noise.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the veteran's lay assertions regarding a link 
between VA dental work in 1980 or 1981 and subsequent abscess 
and osteomyelitis are outweighed by a five year period 
between the alleged VA dental treatment and any medical 
evidence of treatment or complaint regarding the abscess.  
The veteran's lay statements must be weighed against the 
other evidence of record, including the objective findings 
showing no abscess until several years after the alleged 
dental root canal work in 1980 or 1981.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether one disability caused another.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The trier of fact should 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  See Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also, Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of abscess or osteomyelitis 
for five years after the alleged root canal in this case is 
supported by affirmative evidence which tends to show that 
there is no relationship between the veteran's abscess and 
osteomyelitis, and the alleged root canal.  Such affirmative 
evidence consists of the VA examiner's opinion that if the 
alleged root canal were going to lead to the submandicular 
abscess, it would have done so contemporaneously, and not 
years later.  

The preponderance of the evidence is against the claim for 
compensation for additional disability due to dental 
treatment pursuant to 38 U.S.C.A. § 1151; there is no doubt 
to be resolved; and compensation pursuant to 38 U.S.C.A. 
§ 1151 is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  




ORDER

Entitlement to compensation benefits for a cervical spine 
disorder pursuant to the criteria of 38 U.S.C.A. § 1151 is 
denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


